Order entered October 12, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01571-CV

                JOANN SEMPLE AND CAROL MATTHEWS, Appellants

                                              V.

                                  FRED VINCENT, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-11180

                                          ORDER
       We GRANT appellants’ October 5, 2016 motion to extend time to filed their brief and

ORDER the brief received by the Court on September 30, 2016 filed as of the date of this order.

We STRIKE appellants’ previous briefs, filed June 2, 2016 and September 26, 2016. Appellee’s

brief is due November 14, 2016.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE